Exhibit 10.1

 

[image_001.gif]

EXECUTION VERSION

September 7, 2012               

MTS Systems Corporation

14000 Technology Drive

Eden Prairie, MN 55344

Ladies and Gentlemen:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities LLC, as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”), and MTS Systems Corporation, a Minnesota corporation (the
“Purchaser”), on the Trade Date specified below (the “Transaction”).  This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

This Confirmation evidences a complete and binding agreement between the Seller
and the Purchaser as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law but without regard to its choice of law provisions),
on the Trade Date.  In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

Article 1
Definitions

Section 1.01.  Definitions.  (a) As used in this Confirmation, the following
terms shall have the following meanings:

“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for United
States exchanges and quotation systems, during the regular trading session for
the Exchange (or, if applicable, the Successor Exchange on which the Common
Stock has been listed in accordance with Section 7.01(c)) on such Trading Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades in the consolidated system on such Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Trading Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP.  The
Purchaser acknowledges that the Calculation Agent may refer to the Bloomberg
Page “MTSC US <Equity> AQR SEC” (or any successor thereto), in its judgment, for
such Trading Day to determine the 10b-18 VWAP.

“Additional Termination Event” has the meaning set forth in Section 7.01.

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.  

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

1

 

“Affected Party” has the meaning set forth in Section 14 of the Agreement.

“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.

“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.

“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.

“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than following consummation of a Merger Event or Nationalization)
or Event of Default (as defined in the Agreement), one share of Common Stock and
(ii) in the case of consummation of a Merger Event or Nationalization, a unit
consisting of the number or amount of each type of property received by a holder
of one share of Common Stock in such Merger Event or Nationalization; provided
that if such Merger Event involves a choice of consideration to be received by
holders of the Common Stock, an Alternative Termination Delivery Unit shall be
deemed to include the amount of cash received by a holder who had elected to
receive the maximum possible amount of cash as consideration for his shares.

“Bankruptcy Code” has the meaning set forth in Section 9.07.

“Business Day” means any day on which the Exchange is open for trading.

“Calculation Agent” means JPMorgan Chase Bank, National Association.

“Capped Delivery Shares” means, for any date, (i) 8,054,585 shares of Common
Stock minus (ii) the number of shares of Common Stock delivered by the Seller to
the Purchaser in respect of this Transaction on or prior to such date, subject
to appropriate adjustments pursuant to Section 8.02.

“Cash Distribution” has the meaning set forth in Section 7.01(f).

“Cash Distribution Amount” means, for any “Reference Period” set forth in the
Pricing Supplement, the amount specified in the Pricing Supplement for such
Reference Period.

“Cash Settlement Amount” has the meaning set forth in Section 3.01(d).

“Cash Settlement Fee” means the amount specified as such in the Pricing
Supplement.

“Cash Settlement Purchase Period” means the period during which the Seller
purchases shares of Common Stock to unwind its hedge position following the
Valuation Completion Date.

“Common Stock” has the meaning set forth in Section 2.01.

“Communications Procedures” has the meaning set forth in Annex C hereto.

“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.

“Contract Fee” means the amount specified as such in the Pricing Supplement.

“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Section 3.01 or Section 7.03 have been made.

“Default Notice Day” has the meaning set forth in Section 7.02(a).

“De-Listing” has the meaning set forth in Section 7.01(c).

 

2

 

“Discount” means the amount specified as such in the Pricing Supplement.

“Distribution Termination Event” has the meaning set forth in Section 7.01(f).

“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.

“Event of Default” has the meaning set forth in Section 14 of the Agreement.

“Exchange” means the NASDAQ Global Select Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the 172nd Trading Day following the Trade Date.

“Extraordinary Cash Dividend” means the per share cash dividend or distribution,
or a portion thereof, declared by the Purchaser on shares of Common Stock that
is classified by the board of directors of the Purchaser as an “extraordinary”
dividend.

“Floor Price” has the meaning specified as such in the Pricing Supplement.

“Indemnified Person” has the meaning set forth in Section 9.02.

“Indemnifying Party” has the meaning set forth in Section 9.02.

“Initial Delivery Percentage” means the percentage specified as such in the
Pricing Supplement.

“Initial Number of Shares” means the number of shares of Common Stock, rounded
down to the nearest integer, equal to the product of (i) the Initial Delivery
Percentage and (ii) the Purchase Price divided by the Initial Share Price.

“Initial Payment Date” means the first Business Day immediately following the
Trade Date.

“Initial Settlement Date” has the meaning set forth in Section 2.02.

“Initial Share Price” means $52.53.

“Maximum Delivery Shares” means, for any date, (i) 2,039,000 shares of Common
Stock, minus (ii) the net number of shares of Common Stock delivered by the
Purchaser to the Seller in respect of this Transaction on or prior to such date,
plus (iii) the net number of shares of Common Stock delivered by the Seller to
the Purchaser in respect of this Transaction on or prior to such date, subject
to appropriate adjustments pursuant to Section 8.02(x).

“Merger Event” has the meaning set forth in Section 7.01(d).

“Nationalization” has the meaning set forth in Section 7.01(e).

“Number of Shares” has the meaning set forth in Section 2.01.

“Obligations” has the meaning set forth in Section 9.02.

“Ordinary Cash Dividend” has the meaning set forth in Section 8.01(b).

“Pricing Supplement” means the Pricing Supplement attached hereto as Annex D.

“Private Placement Agreement” has the meaning set forth in Annex A hereto.

 

3

 

“Private Placement Price” means the private placement value of a share of Common
Stock as determined in accordance with Annex A hereto.

“Private Placement Shares” has the meaning set forth in Section 3.01(b).

“Private Placement Procedures” has the meaning set forth in Annex A hereto.

“Private Securities” has the meaning set forth in Annex A hereto.

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.

“Reference Period” means, for any corresponding “Cash Distribution Amount”
specified in the Pricing Supplement, the period specified in the Pricing
Supplement for such Cash Distribution Amount.

“Registered Shares” has the meaning set forth in Section 3.01(b).

“Registered Shares Fee” means the amount specified as such in the Pricing
Supplement.

“Registration Procedures” has the meaning set forth in Annex B hereto.

“Regulation M” means Regulation M under the Exchange Act.

“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the first paragraph hereto.

“Seller Termination Share Purchase Period” has the meaning set forth in Section
7.03.

“Settlement Date” means (i) if Section 3.01(a)(i) is applicable, the fourth
Business Day following the Valuation Completion Date; (ii) if settlement in cash
is applicable pursuant to Section 3.01(d), the date of such cash payment
determined in accordance with Section 3.01(d)(ii); (iii) if Section 3.01(e) is
applicable, the Business Day immediately following the day on which the Seller
informs the Purchaser, pursuant to Annex A hereto, of the number of Private
Placement Shares required to be delivered; and (iv) if Section 3.01(f) is
applicable, each of the dates so advised by the Seller pursuant to Annex B
hereto.

“Settlement Number” means a number of shares of Common Stock, rounded down to
the nearest integer and which number may be negative, equal to (i) the Valuation
Number minus (ii) the Initial Number of Shares.

“Settlement Purchase Amount” means an amount in cash equal to (i) the absolute
value of the Settlement Number multiplied by (ii) (x) the arithmetic average of
10b-18 VWAP for each of the Trading Days in the Cash Settlement Purchase Period
plus (y) $0.05.

“Settlement Shares” has the meaning set forth in Section 3.01(b).

“Share De-listing Event” has the meaning set forth in Section 7.01(c).

“Successor Exchange” has the meaning set forth in Section 7.01(c).

“Termination Amount” has the meaning set forth in Section 7.02(a).

 

4

 

“Termination Event” has the meaning set forth in Section 14 of the Agreement.

“Termination Price” means the value of an Alternative Termination Delivery Unit
to the Seller (determined as provided in Annex A hereto).

“Termination Settlement Date” has the meaning set forth in Section 7.03(a).

“Trade Date” has the meaning set forth in Section 2.01.

“Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Seller’s judgment, a
material limitation in the trading of Common Stock or any options contract or
futures contract related to the Common Stock, and (iv) during which there has
been no suspension pursuant to Section 4.02 of this Confirmation, or (y) any day
that, notwithstanding the occurrence of events contemplated in clauses (ii),
(iii) and (iv) of this definition, the Seller determines to be a Trading Day.

“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.

“Valuation Completion Date” has the meaning set forth in the Pricing Supplement.

“Valuation Number” means (i) the Purchase Price divided by (ii) the arithmetic
average of the 10b-18 VWAPs for all of the Trading Days in the Valuation Period
minus the Discount, as determined by the Calculation Agent in its sole judgment;
provided that if the result of the calculation in clause (ii) is equal to or
less than the Floor Price, then the Valuation Number shall be the Purchase Price
divided by the Floor Price.  For the avoidance of doubt, if the Discount is a
negative number, the difference in clause (ii) of the immediately preceding
sentence shall be equal to the arithmetic average of the 10b-18 VWAPs for all of
the Trading Days in the Valuation Period plus the absolute value of the
Discount.

“Valuation Period” means the period of consecutive Trading Days commencing on
and including the first Trading Day following the Trade Date and ending on and
including the Valuation Completion Date.

Article 2
Purchase of the Stock

Section 2.01.  Purchase of the Stock.  Subject to the terms and conditions of
this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, on September 7, 2012 or on such other
Business Day as the Purchaser and the Seller shall otherwise agree (the “Trade
Date”), a number of shares (the “Number of Shares”) of the Purchaser’s common
stock, par value $0.25 per share (“Common Stock”), for a purchase price equal to
$35,000,000 (the “Purchase Price”).  The Number of Shares purchased by the
Purchaser hereunder shall be determined in accordance with the terms of this
Confirmation.

Section 2.02.  Delivery and Payments.  On the second Business Day immediately
following the Trade Date (such day, the “Initial Settlement Date”), the Seller
shall deliver the Initial Number of Shares to the Purchaser, following payment
by the Purchaser on the Initial Payment Date of (i) an amount equal to the
Purchase Price to the Seller and (ii) the Contract Fee to J.P. Morgan Securities
LLC; provided that if the Seller is unable to borrow or otherwise acquire a
number of shares of Common Stock equal to the Initial Number of Shares for
delivery to the Purchaser on the Initial Settlement Date, the Initial Number of
Shares shall be reduced to such number of shares of Common Stock as the Seller
is able to borrow or otherwise acquire and any amounts payable by the Purchaser
pursuant to this Article 2 shall be reduced correspondingly.  Such delivery and
payment shall be effected in accordance with the Seller’s customary procedures.

 

5

 

 

Section 2.03.  Conditions to Seller’s Obligations.  The Seller’s obligation to
deliver the Initial Number of Shares to the Purchaser on the Initial Settlement
Date is subject to the condition that the representations and warranties made by
the Purchaser in the Agreement shall be true and correct as of the date hereof
and the Initial Settlement Date.

Article 3
Subsequent Payments or Share Deliveries

Section 3.01.  Subsequent Payments or Share Deliveries.  (a) (i) If the
Settlement Number is greater than zero, the Seller shall deliver to the
Purchaser a number of shares of Common Stock equal to the Settlement Number on
the Settlement Date in accordance with the Seller’s customary procedures; and

  (ii)            if the Settlement Number is less than zero, the Purchaser
shall make a payment of cash or delivery of shares of Common Stock to the Seller
in respect of the absolute value of the Settlement Number, as provided in this
Section 3.01.

                        (b)            Subject to Section 3.01(c), payment of
the absolute value of the Settlement Number by the Purchaser to the Seller shall
be in cash or validly issued shares of Common Stock (“Settlement Shares”), and
if in shares of Common Stock, then in shares to be sold in a private placement
(“Private Placement Shares”) or registered shares (“Registered Shares”), as the
Purchaser shall elect in its sole discretion, which binding election shall be
made by written notice to the Seller no later than the close of business on the
second Business Day following the Valuation Completion Date; provided that by
making an election to deliver Settlement Shares pursuant to this Section
3.01(b), the Purchaser shall be deemed to make the representations and
warranties in Section 5.01 as if made on the date of the Purchaser’s election;
and provided further that if the Purchaser fails to make such election by such
date, the Purchaser shall be deemed to have elected settlement in cash.

                        (c)              (i)          Any election by the
Purchaser to deliver the absolute value of the Settlement Number in Settlement
Shares pursuant to clause (b) of this Section 3.01 shall not be valid, and
settlement in cash shall apply, if the representations and warranties made by
the Purchaser to the Seller in Section 5.01 are not true and correct in all
material respects as of the date the Purchaser makes such election.

  (ii)            Notwithstanding any election by the Purchaser to make payment
of the absolute value of the Settlement Number in Settlement Shares, at any time
prior to the time the Seller (or any affiliate of the Seller) has contracted to
resell all or any portion of such Settlement Shares, the Purchaser may elect to
deliver in lieu of such Settlement Shares an amount in cash equal to the
absolute value of the Settlement Number with respect to any Settlement Shares
not yet contracted to be sold, in which case the provisions of Section 3.01(d)
shall apply with respect to such amount; provided that any such election by the
Purchaser pursuant to this clause (ii) shall not be valid and settlement in
Settlement Shares shall continue to apply if the representations and warranties
made by the Purchaser to the Seller in Section 5.01(a) are not true and correct
in all material respects as of the date the Purchaser makes such election.

  (iii)            If the Purchaser elects to make payment of the absolute value
of the Settlement Number (A) in Private Placement Shares and fails to comply
with the requirements set forth in Section 3.01(e) or Annex A hereto or takes
any action that would make unavailable either (1) the exemption set forth in
Section 4(2) of the Securities Act for the sale of any Private Placement Shares
by the Purchaser to the Seller or (2) an exemption from the registration
requirements of the Securities Act reasonably acceptable to the Seller for
resales of Private Placement Shares by the Seller, or (B) in Registered Shares
and fails to comply with the requirements set forth in Section 3.01(f) or Annex
B hereto; then in the case of either (A) or (B), the Purchaser shall deliver in
lieu of any Private Placement Shares or Registered Shares an amount in cash
equal to the absolute value of the Settlement Number with respect to any
Settlement Shares not yet sold, in which case the provisions of Section 3.01(d)
shall apply with respect to such amount.

 

6

 

 

                        (d)            (i)            If the Purchaser elects to
pay the absolute value of the Settlement Number in cash, if settlement in cash
is otherwise applicable in accordance with this Section 3.01, or if the
Purchaser elects to make payment of the absolute value of the Settlement Number
in Private Placement Shares pursuant to Section 3.01(e), then the Calculation
Agent shall determine an amount in cash (the “Cash Settlement Amount”) equal to
(i) the Settlement Purchase Amount plus (ii) the Cash Settlement Fee.

  (ii)            If cash settlement is applicable, payment of the Cash
Settlement Amount shall be made by wire transfer of immediately available U.S.
dollar funds on the first Business Day immediately following the date of
notification by the Seller to the Purchaser of the Cash Settlement Amount or
such later Business Day as determined by the Seller in its sole discretion.

                        (e)                     If the Purchaser elects to make
payment of the absolute value of the Settlement Number in Private Placement
Shares, then on the Settlement Date, the Purchaser shall deliver to the Seller a
number of Settlement Shares equal to (A) the Cash Settlement Amount divided by
(B) the Private Placement Price (determined by the Calculation Agent in
accordance with the Private Placement Procedures contained in Annex A hereto).

                         (f)                     If the Purchaser elects to make
payment of the absolute value of the Settlement Number in Registered Shares,
then the Purchaser shall deliver to the Seller a number of Settlement Shares
equal to (A) the absolute value of the Settlement Number plus (B) an additional
number of Settlement Shares to take into account the Registered Shares Fee on
the absolute value of the Settlement Number.  Such Settlement Shares shall be
delivered in such numbers and on such dates on or following the Valuation
Completion Date as are specified by the Seller in accordance with the
Registration Procedures contained in Annex B hereto.

Section 3.02.  Private Placement Procedures and Registration Procedures.  If the
Purchaser elects to deliver Private Placement Shares pursuant to Section 3.01(b)
or elects to deliver Alternative Termination Delivery Units pursuant to Section
7.02(a), the Private Placement Procedures contained in Annex A hereto shall
apply, and if the Purchaser elects to deliver Registered Shares pursuant to
Section 3.01(b), the Registration Procedures contained in Annex B hereto shall
apply.

Section 3.03.  Continuing Obligation to Deliver Shares.  (a) If at any time, as
a result of provisions limiting deliveries of shares of Common Stock to the
number of Maximum Delivery Shares, the Purchaser fails to deliver to the Seller
any shares of Common Stock, the Purchaser shall, to the extent that the
Purchaser has at such time authorized but unissued shares of Common Stock not
reserved for other purposes, promptly notify the Seller thereof and deliver to
the Seller a number of shares of Common Stock not previously delivered as a
result of such provisions.

                        (b)            The Purchaser agrees to use its best
efforts to cause the number of authorized but unissued shares of Common Stock to
be increased, if necessary, to an amount sufficient to permit the Purchaser to
fulfill its obligations under this Section 3.03.

Article 4
Market Transactions

Section 4.01.  Transactions by the Seller.  (a) The parties agree and
acknowledge that:

  (i)            During any Cash Settlement Purchase Period and any Seller
Termination Share Purchase Period, the Seller (or its agent or affiliate) may
purchase shares of Common Stock in connection with this Confirmation.  The
timing of such purchases by the Seller, the price paid per share of Common Stock
pursuant to such purchases and the manner in which such purchases are made,
including without limitation whether such purchases are made on any securities
exchange or privately, shall be within the sole judgment of the Seller; provided
that the Seller shall use good faith efforts to make all purchases of Common
Stock in a manner that would comply with the limitations set forth in clauses
(b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 (but without regard to clause
(a)(13)(iv) of Rule 10b-18) as if such rule were applicable to such purchases.

7

 

 

  (ii)            During the Valuation Period, the Seller (or its agent or
affiliate) may effect transactions in shares of Common Stock in connection with
this Confirmation.  The timing of such transactions by the Seller, the price
paid or received per share of Common Stock pursuant to such transactions and the
manner in which such transactions are made, including without limitation whether
such transactions are made on any securities exchange or privately, shall be
within the sole judgment of the Seller.

  (iii)            The Purchaser shall, at least one day prior to the first day
of the Valuation Period, any Cash Settlement Purchase Period and any Seller
Termination Share Purchase Period, notify the Seller of the total number of
shares of Common Stock purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in Rule 10b-18(b)(4) by or for the
Purchaser or any of its Affiliated Purchasers during each of the four calendar
weeks preceding such day and during the calendar week in which such day occurs
(“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule 10b-18),
which notice shall be substantially in the form set forth as Exhibit A hereto.

                        (b)            The Purchaser acknowledges and agrees
that (i) all transactions effected pursuant to Section 4.01 hereunder shall be
made in the Seller’s sole judgment and for the Seller’s own account and (ii) the
Purchaser does not have, and shall not attempt to exercise, any influence over
how, when or whether to effect such transactions, including, without limitation,
the price paid or received per share of Common Stock pursuant to such
transactions whether such transactions are made on any securities exchange or
privately.  It is the intent of the Seller and the Purchaser that this
Transaction comply with the requirements of Rule 10b5-1(c) of the Exchange Act
and that this Confirmation shall be interpreted to comply with the requirements
of Rule 10b5-1(c)(1)(i)(B) and the Seller shall take no action that results in
the Transaction not so complying with such requirements.

                        (c)            Notwithstanding anything to the contrary
in this Confirmation, the Purchaser acknowledges and agrees that, on any day,
the Seller shall not be obligated to deliver or receive any shares of Common
Stock to or from the Purchaser and the Purchaser shall not be entitled to
receive any shares of Common Stock from the Seller on such day, to the extent
(but only to the extent) that after such transactions the Seller’s ultimate
parent entity would directly or indirectly beneficially own (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8.0% of the outstanding shares of Common Stock.  Any purported
receipt or delivery of shares of Common Stock shall be void and have no effect
to the extent (but only to the extent) that after any receipt or delivery of
such shares of Common Stock the Seller’s ultimate parent entity would directly
or indirectly so beneficially own in excess of 8.0% of the outstanding shares of
Common Stock.  If, on any day, any delivery or receipt of shares of Common Stock
by the Seller is not effected, in whole or in part, as a result of this
provision, the Seller’s and Purchaser’s respective obligations to make or accept
such receipt or delivery shall not be extinguished and such receipt or delivery
shall be effected over time as promptly as the Seller determines, in the
reasonable determination of the Seller, that after such receipt or delivery its
ultimate parent entity would not directly or indirectly beneficially own in
excess of 8.0% of the outstanding shares of Common Stock.

Section 4.02.  Adjustment of Transaction for Securities Laws.  (a)
Notwithstanding anything to the contrary in Section 4.01(a), if, based on the
advice of counsel, the Seller reasonably determines that on any Trading Day, the
Seller’s trading activity in order to manage its economic hedge in respect of
the Transaction would not be advisable in respect of applicable securities laws,
then the Seller may extend the Expiration Date, modify the Valuation Period or
otherwise adjust the terms of the Transaction in its good faith reasonable
discretion to ensure Seller’s compliance with such laws and to preserve the fair
value of the Transaction to the Seller.  The Seller shall notify the Purchaser
of the exercise of the Seller’s rights pursuant to this Section 4.02(a) upon
such exercise.

                        (b)            The Purchaser agrees that, during the
Contract Period, neither the Purchaser nor any of its affiliates or agents shall
make any distribution (as defined in Regulation M) of Common Stock, or any
security for which the Common Stock is a reference security (as defined in
Regulation M) or take any other action that would, in the view of the Seller,
preclude purchases by the Seller of the Common Stock or cause the Seller to
violate any law, rule or regulation with respect to such purchases.

 

8

 

 

Section 4.03.  Purchases of Common Stock by the Purchaser.  Without the prior
written consent of the Seller, the Purchaser shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any shares of
Common Stock (or equivalent interest, including a unit of beneficial interest in
a trust or limited partnership or a depository share) or any security
convertible into or exchangeable for shares of Common Stock during the Contract
Period; provided, however, that the foregoing shall not prohibit (i) the
Purchaser’s ability (or the ability of any “agent independent of the issuer” (as
defined in Rule 10b-18)), pursuant to any plan (as defined in Rule 10b-18) of
the Purchaser, to re-acquire shares of Common Stock in connection with any
equity transaction related to such plan or to limit the Purchaser’s ability to
withhold shares of Common Stock to cover tax liabilities associated with such
equity transactions, so long as any re-acquisition, withholding or repurchase
does not constitute a “Rule 10b-18 purchase” (as defined in Rule 10b-18) or (ii)
delivery of shares of Common Stock of or to the Purchaser’s affiliates or
affiliated purchasers pursuant to the terms of convertible securities, warrants,
options or other similar securities outstanding as of the Trade Date.

Article 5
Representations, Warranties and Agreements

Section 5.01.  Repeated Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date pursuant to which the Purchaser makes
an election to deliver Settlement Shares pursuant to Section 3.01, to pay cash
in lieu of Settlement Shares pursuant to Section 3.01(c)(ii) or to receive or
deliver Alternative Termination Delivery Units pursuant to Section 7.03, that:

                        (a)            Disclosure; Compliance with Laws.  The
reports and other documents filed by the Purchaser with the SEC pursuant to the
Exchange Act when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.  The Purchaser is not in possession of any material
nonpublic information regarding the Purchaser or the Common Stock.

                        (b)            Rule 10b5-1.  The Purchaser acknowledges
that (i) the Purchaser does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect purchases of Common Stock by the
Seller (or its agent or affiliate) in connection with this Confirmation and (ii)
the Purchaser is entering into the Agreement and this Confirmation in good faith
and not as part of a plan or scheme to evade compliance with federal securities
laws including, without limitation, Rule 10b-5 promulgated under the Exchange
Act.  The Purchaser also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act.  Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no amendment,
modification or waiver shall be made at any time at which the Purchaser or any
officer or director of the Purchaser is aware of any material nonpublic
information regarding the Purchaser or the Common Stock.

                        (c)            Nature of Shares Delivered.  Any shares
of Common Stock or Alternative Termination Delivery Units delivered to the
Seller pursuant to this Confirmation, when delivered, shall have been duly
authorized and shall be duly and validly issued, fully paid and nonassessable
and free of preemptive or similar rights, and such delivery shall pass title
thereto free and clear of any liens or encumbrances.

                        (d)            No Manipulation.  The Purchaser is not
entering into this Confirmation to create actual or apparent trading activity in
the Common Stock (or any security convertible into or exchangeable for Common
Stock) or to manipulate the price of the Common Stock (or any security
convertible into or exchangeable for Common Stock).

                        (e)            Regulation M.  The Purchaser is not
engaged in a distribution, as such term is used in Regulation M, that would
preclude purchases by the Purchaser or the Seller of the Common Stock or cause
the Seller to violate any law, rule or regulation with respect to such
purchases.

 

9

 

 

                         (f)            Board Authorization.  The Purchaser is
entering into this Transaction in connection with its share repurchase program,
which was approved by its board of directors and publicly disclosed, solely for
the purposes stated in such board resolution and public disclosure.  There is no
internal policy of the Purchaser, whether written or oral, that would prohibit
the Purchaser from entering into any aspect of this Transaction, including, but
not limited to, the purchases of shares of Common Stock to be made pursuant
hereto.

                        (g)            Due Authorization and Good Standing.  The
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Minnesota.  This Confirmation has been duly
authorized, executed and delivered by the Purchaser and (assuming due
authorization, execution and delivery thereof by the Seller) constitutes a valid
and legally binding obligation of the Purchaser. The Purchaser has all corporate
power to enter into this Confirmation and to consummate the transactions
contemplated hereby and to purchase the Common Stock and deliver any Settlement
Shares in accordance with the terms hereof.

                        (h)            Certain Transactions.  There has not been
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser that would fall within the scope of Rule
10b-18(a)(13)(iv), where such announcement was within the Purchaser’s control.

Section 5.02.  Initial Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with the
Seller, as of the date hereof, that:

                        (a)            Solvency.  The assets of the Purchaser at
their fair valuation exceed the liabilities of the Purchaser, including
contingent liabilities; the capital of the Purchaser is adequate to conduct the
business of the Purchaser and the Purchaser has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

                        (b)            Required Filings.  The Purchaser has
made, and will use its best efforts to make, all filings required to be made by
it with the SEC, any securities exchange or any other regulatory body with
respect to the Transaction contemplated hereby.

                        (c)            No Conflict.  The execution and delivery
by the Purchaser of, and the performance by the Purchaser of its obligations
under, this Confirmation and the consummation of the transactions herein
contemplated do not conflict with or violate (i) any provision of the articles
of incorporation, by-laws or other constitutive documents of the Purchaser, (ii)
any statute or order, rule, regulation or judgment of any court or governmental
agency or body having jurisdiction over the Purchaser or any of its subsidiaries
or any of their respective assets or (iii) any contractual restriction binding
on or affecting the Purchaser or any of its subsidiaries or any of its assets.

                        (d)            Consents.  All governmental and other
consents that are required to have been obtained by the Purchaser with respect
to performance, execution and delivery of this Confirmation have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with.

                        (e)            Investment Company Act.  The Purchaser is
not and, after giving effect to the transactions contemplated in this
Confirmation, will not be required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

                         (f)            Commodity Exchange Act.  The Purchaser
is an “eligible contract participant”, as such term is defined in Section 1a(12)
of the Commodity Exchange Act, as amended.

                        (g)            Suitability.  The Purchaser (A) is
capable of evaluating investment risks independently, both in general and with
regard to all transactions and investment strategies involving a security or
securities; (B) will exercise independent judgment in evaluating the
recommendations of any broker-dealer or its associated persons, unless it has
otherwise notified the broker-dealer in writing; and (C) has total assets of at
least $50 million as of the date hereof.

 

10

 

 

Section 5.03.  Additional Representations, Warranties and Agreements.  The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:

                        (a)            Agency.  Each party agrees and
acknowledges that (i) J.P. Morgan Securities LLC, an affiliate of the Seller
(“JPMS”), has acted solely as agent and not as principal with respect to this
Transaction and (ii) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of this Transaction
(including, if applicable, in respect of the settlement thereof).  Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under this
Transaction. JPMS is authorized to act as agent for the Seller.

                        (b)            Non-Reliance.  Each party has entered
into this Transaction solely in reliance on its own judgment.  Neither party has
any fiduciary obligation to the other party relating to this Transaction.  In
addition, neither party has held itself out as advising, or has held out any of
its employees or agents as having the authority to advise, the other party as to
whether or not the other party should enter into this Transaction, any
subsequent actions relating to this Transaction or any other matters relating to
this Transaction.  Neither party shall have any responsibility or liability
whatsoever in respect of any advice of this nature given, or views expressed, by
it or any such persons to the other party relating to this Transaction, whether
or not such advice is given or such views are expressed at the request of the
other party.  The Purchaser has conducted its own analysis of the legal,
accounting, tax and other implications of this Transaction and consulted such
advisors, accountants and counsel as it has deemed necessary.

Section 5.04.  Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser that:

                        (a)            Due Authorization.  This Confirmation has
been duly authorized, executed and delivered by the Seller and (assuming due
authorization, execution and delivery thereof by the Purchaser) constitutes a
valid and legally binding obligation of the Seller. The Seller has all corporate
power to enter into this Confirmation and to consummate the transactions
contemplated hereby and to deliver the Common Stock in accordance with the terms
hereof.

                        (b)            Right to Transfer.  The Seller will, at
the Initial Settlement Date and on any other day on which it is required to
deliver shares of Common Stock to the Purchaser hereunder, have the free and
unqualified right to transfer the Number of Shares of Common Stock to be
delivered by the Seller pursuant to Sections 2.01 and 3.01 hereof, free and
clear of any security interest, mortgage, pledge, lien, charge, claim, equity or
encumbrance of any kind.

                        (c)            Commodity Exchange Act.  The Seller is an
“eligible contract participant”, as such term is defined in Section 1a(12) of
the Commodity Exchange Act, as amended.

Article 6
Additional Covenants

Section 6.01.  Purchaser’s Further Assurances.  The Purchaser hereby agrees with
the Seller that the Purchaser shall cooperate with the Seller, and execute and
deliver, or use its best efforts to cause to be executed and delivered, all such
other instruments, and to obtain all consents, approvals or authorizations of
any person, and take all such other actions as the Seller may reasonably request
from time to time, consistent with the terms of this Confirmation, in order to
effectuate the purposes of this Confirmation and the Transaction contemplated
hereby.

Section 6.02.  Purchaser’s Hedging Transactions.  The Purchaser hereby agrees
with the Seller that the Purchaser shall not, during the Contract Period, enter
into or alter any corresponding or hedging transaction or position with respect
to the Common Stock (including, without limitation, with respect to any
securities convertible or exchangeable into the Common Stock) and agrees not to
alter or deviate from the terms of this Confirmation.

Section 6.03.  No Communications.  The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or this Transaction (including any
notices required by Section 6.05) to any employee of the Seller or J.P. Morgan
Securities LLC, other than as set forth in the Communications Procedures
attached as Annex C hereto.

 

11

 

 

Section 6.04.  Maximum Deliverable Number of Shares of Common Stock.
(a)  Notwithstanding any other provision of this Confirmation, the Purchaser
shall not be required to deliver Settlement Shares, or shares of Common Stock or
other securities comprising the aggregate Alternative Termination Delivery
Units, in excess of the number of Maximum Delivery Shares, in each case except
to the extent that the Purchaser has available at such time authorized but
unissued shares of such Common Stock or other securities not expressly reserved
for any other uses (including, without limitation, shares of Common Stock
reserved for issuance upon the exercise of options or convertible debt).  The
Purchaser shall not permit the sum of (i) the number of Maximum Delivery Shares
plus (ii) the aggregate number of shares expressly reserved for any such other
uses, in each case whether expressed as caps or as numbers of shares reserved or
otherwise, to exceed at any time the number of authorized but unissued shares of
Common Stock.

                        (b)            Notwithstanding any other provision of
this Confirmation, the Seller shall not be required to deliver Settlement
Shares, or shares of Common Stock or other securities comprising the aggregate
Alternative Termination Delivery Units, in excess of the number of Capped
Delivery Shares.

Section 6.05.  Notice of Certain Transactions.  If at any time during the
Contract Period, the Purchaser makes, or expects to be made, or has made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period, or as to
which the completion of such transaction or the completion of the vote by target
shareholders has occurred), then the Purchaser shall (i) notify the Seller prior
to the opening of trading in the Common Stock on any day on which the Purchaser
makes, or expects to be made, or has made any such public announcement, (ii)
notify the Seller promptly following any such announcement (or, if later, prior
to the opening of trading in the Common Stock on the first day of any Seller
Termination Share Payment Period) that such announcement has been made and (iii)
promptly deliver to the Seller following the making of any such announcement
(or, if later, prior to the opening of trading in the Common Stock on the first
day of any Seller Termination Share Payment Period) a certificate indicating (A)
the Purchaser’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of such announcement
and (B) the Purchaser’s block purchases (as defined in Rule 10b-18) effected
pursuant to paragraph (b)(4) of Rule 10b-18 during the three full calendar
months preceding the date of such announcement.  In addition, the Purchaser
shall promptly notify the Seller of the earlier to occur of the completion of
such transaction and the completion of the vote by target
shareholders.  Accordingly, the Purchaser acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 6.03.

Article 7
Termination

Section 7.01.  Additional Termination Events.  (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and this Transaction is the sole Affected Transaction if, on any day, the Seller
determines, in its sole reasonable judgment, that it is unable to establish,
re-establish or maintain any hedging transactions reasonably necessary in the
normal course of such party’s business of hedging the price and market risk of
entering into and performing under this Transaction, due to market illiquidity,
illegality or lack of availability of hedging transaction market participants.

                        (b)            An Additional Termination Event shall
occur in respect of which the Purchaser is the sole Affected Party and this
Transaction is the sole Affected Transaction if (i) a Share De-listing Event
occurs; (ii) a Merger Event occurs; (iii) a Nationalization occurs, (iv) a
Distribution Termination Event occurs or (v) an event described in paragraph III
of Annex C occurs.

                        (c)            A “Share De-listing Event” means that at
any time during the Contract Period, the Common Stock ceases to be listed,
traded or publicly quoted on the Exchange for any reason (other than a Merger
Event, a “De-Listing”) and is not immediately re-listed, traded or quoted as of
the date of such de-listing, on another U.S. national securities exchange or a
U.S. automated interdealer quotation system (a “Successor Exchange”); provided
that it shall not constitute an Additional Termination Event if the Common Stock
is immediately re-listed on a Successor Exchange upon its De-Listing from the
Exchange, and the Successor Exchange shall be deemed to be the Exchange for all
purposes.  In addition, in such event, the Seller shall make any commercially
reasonable adjustments to the terms of the Transaction that the Seller
determines appropriate in its reasonable good faith judgment to preserve the
fair value of the Transaction to the Seller.

 

12

 

 

                        (d)            A “Merger Event” means the public
announcement, including any public announcement as defined in Rule 165(f) of the
Securities Act (by the Purchaser or otherwise) at any time during the Contract
Period of any (i) planned recapitalization, reclassification or change of the
Common Stock that will, if consummated, result in a transfer of more than 20% of
the outstanding shares of Common Stock, (ii) planned consolidation,
amalgamation, merger or similar transaction of the Purchaser with or into
another entity (other than a consolidation, amalgamation or merger in which the
Purchaser will be the continuing entity and which does not result in any such
recapitalization, reclassification or change of more than 20% of such shares
outstanding), (iii) other takeover offer for the shares of Common Stock that is
aimed at resulting in a transfer of more than 20% of such shares of Common Stock
(other than such shares owned or controlled by the offeror), (iv) intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, any of the foregoing or (v) irrevocable commitment
to any of the foregoing.

                        (e)            A “Nationalization” means that all or
substantially all of the outstanding shares of Common Stock or assets of the
Purchaser are nationalized, expropriated or are otherwise required to be
transferred to any governmental agency, authority or entity.

                         (f)            A “Distribution Termination Event” means
a declaration by the Purchaser of any cash dividend or distribution on shares of
Common Stock, other than an Extraordinary Cash Dividend (a “Cash Distribution”),
that has a record date during the Contract Period, the amount of which, together
with all prior declared Cash Distributions that have a record date during the
same Reference Period of the Purchaser, exceeds the Cash Distribution Amount
specified in the Pricing Supplement for such Reference Period, and in respect of
which the Calculation Agent has not made an adjustment pursuant to Section
8.01(b).

Section 7.02.  Consequences of Additional Termination Events.  (a) In the event
of the occurrence or effective designation of an Early Termination Date under
the Agreement, cash settlement, as set forth in Section 7.02(b), shall apply
unless (i) the Purchaser elects (which election shall be binding), in lieu of
payment or receipt, as applicable, of the amount payable in respect of this
Transaction pursuant to Section 6(d)(ii) of the Agreement (the “Termination
Amount”), to deliver or to receive Alternative Termination Delivery Units
pursuant to Section 7.03, and (ii) notifies the Seller of such election by
delivery of written notice to the Seller on the Business Day immediately
following the Purchaser’s receipt of a notice (as required by Section 6(d) of
the Agreement following the designation of an Early Termination Date in respect
of this Transaction) setting forth the amounts payable by the Purchaser or by
the Seller with respect to such Early Termination Date (the date of such
delivery, the “Default Notice Day”); provided that the Purchaser shall not have
the right to elect the delivery or receipt of the Alternative Termination
Delivery Units pursuant to Section 7.03 if:

  (i)            the representations and warranties made by the Purchaser to the
Seller in Section 5.01 are not true and correct as of the date the
Purchaser  makes such election, as if made on such date, or

  (ii)            in the event that the Termination Amount is payable by the
Purchaser to the Seller, (A) the Purchaser has taken any action that would make
unavailable (x) the exemption set forth in Section 4(2) of the Securities Act,
for the sale of any Alternative Termination Delivery Units by the Purchaser to
the Seller or (y) an exemption from the registration requirements of the
Securities Act reasonably acceptable to the Seller for resales of Alternative
Termination Delivery Units by the Seller, and (B) such Early Termination Date is
in respect of an Event of Default which is within Purchaser’s control
(including, without limitation, failure to execute a Private Placement Agreement
or otherwise comply with the requirements applicable to Purchaser set forth in
Annex A hereto).

For the avoidance of doubt, upon the Purchaser’s making an election to deliver
Alternative Termination Delivery Units pursuant to this Section 7.02(a), the
Purchaser shall be deemed to make the representations and warranties in Section
5.01 hereof as if made on the date of the Purchaser’s election.  Notwithstanding
the foregoing, at any time prior to the time the Seller (or any affiliate of the
Seller) has contracted to resell the property to be delivered upon alternative
termination settlement, the Purchaser may deliver in lieu of such property an
amount in cash equal to the Termination Amount in the manner set forth in
Section 6(d) of the Agreement.

 

13

 

 

                        (b)            If cash settlement applies in respect of
an Early Termination Date, Section 6 of the Agreement shall apply.

Section 7.03.  Alternative Termination Settlement.  (a) Subject to Section
7.02(a), if the Termination Amount shall be payable by the Purchaser to the
Seller and the Purchaser elects to deliver the Alternative Termination Delivery
Units to the Seller, the Purchaser shall, as soon as directed by the Seller
after the Default Notice Day (such date, the “Termination Settlement Date”),
deliver to the Seller a number of Alternative Termination Delivery Units equal
to the quotient of (A) the Termination Amount divided by (B) the Termination
Price.

                        (b)            Subject to Section 7.02(a), if the
Termination Amount shall be payable by the Seller to the Purchaser and the
Purchaser elects to receive the Alternative Termination Delivery Units from the
Seller, (i) the Seller shall, beginning on the first Trading Day following the
Default Notice Day and ending when the Seller shall have satisfied its
obligations under this clause(the “Seller Termination Share Purchase Period”),
purchase (subject to the provisions of Section 4.01 and Section 4.02 hereof) a
number of Alternative Termination Delivery Units equal to the quotient of (A)
the Termination Amount divided by (B) the Termination Price; and (ii) the Seller
shall deliver such Alternative Termination Delivery Units to the Purchaser on
the settlement dates relating to such purchases.

Section 7.04.  Notice of Default.  If an Event of Default occurs in respect of
the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.

Article 8
Adjustments

Section 8.01.  Cash Dividends.  (a) If the Purchaser declares any Extraordinary
Cash Dividend that has a record date during the Contract Period, then prior to
or on the date on which such Extraordinary Cash Dividend is paid by the
Purchaser to holders of record, the Purchaser shall pay to the Seller an amount
in cash equal to the product of (i) the amount of such Extraordinary Cash
Dividend and (ii) the theoretical short delta number of shares as of the opening
of business on the related ex-dividend date, as determined by the Calculation
Agent, required for the Seller to hedge its exposure to the Transaction.

(b)            If the Purchaser declares any cash dividend on shares of Common
Stock that is not an Extraordinary Cash Dividend (an “Ordinary Cash Dividend”)
and that has a record date during the Contract Period, and the amount of such
Ordinary Cash Dividend, together with all prior declared Ordinary Cash Dividends
that have a record date during the same Reference Period, exceeds the Cash
Distribution Amount specified in the Pricing Supplement for such Reference
Period, the Calculation Agent may make corresponding adjustments with respect to
the Floor Price as the Calculation Agent determines appropriate to preserve the
fair value of the Transaction to the Seller, and shall determine the effective
date of such adjustment.

Section 8.02.  Other Dilution Adjustments.  If (x) any corporate event occurs
having a dilutive or concentrative effect on the theoretical value of the Common
Stock (other than any cash dividend but including, without limitation, a
spin-off, a stock split, stock or other dividend or distribution,
reorganization, rights offering or recapitalization), or (y) as a result of the
definition of Trading Day (whether because of a suspension of transactions
pursuant to Section 4.02 or otherwise), any day that would otherwise be a
Trading Day during the Contract Period is not a Trading Day or on such Trading
Day, pursuant to Section 4.02, the Seller effects transactions with respect to
shares of Common Stock at a volume lower than originally anticipated with
respect to this Transaction, or (z) as a result of market conditions, the Seller
incurs additional costs in connection with maintaining its hedge position with
respect to this Transaction resulting from the insufficient availability of
stock lenders willing and able to lend shares of Common Stock with a borrow cost
not significantly greater than the cost as of the date hereof and otherwise on
terms consistent with those as of the date hereof, then in any such case, the
Calculation Agent shall make corresponding adjustments with respect to any
variable relevant to the terms of the Transaction, as the Calculation Agent
determines appropriate in its reasonable good faith judgment to preserve the
fair value of the Transaction to the Seller, and shall determine the effective
date of such adjustment.

 

14

 

 

Article 9
Miscellaneous

Section 9.01.  Successors and Assigns.  All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.

Section 9.02.  Purchaser Indemnification.  The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”),
resulting from a breach by Purchaser of this Confirmation or any claim,
litigation, investigation or proceeding relating thereto, and to reimburse,
within 30 days, upon written request, each such Indemnified Person for any
reasonable legal or other expenses incurred in connection with investigating,
preparation for, providing evidence for or defending any of the foregoing,
provided, however, that the Indemnifying Party shall not have any liability to
any Indemnified Person to the extent that such Obligations (i) are finally
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Person (and in such case,
such Indemnified Person shall promptly return to the Indemnifying Party any
amounts previously expended by the Indemnifying Party hereunder) or (ii) are
trading losses incurred by the Seller as part of its purchases or sales of
shares of Common Stock pursuant to this Confirmation (unless the Purchaser has
breached any agreement, term or covenant herein).

Section 9.03.  Assignment and Transfer.  Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Purchaser.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Seller to purchase, sell, receive or deliver any shares of
Common Stock or other securities to or from the Purchaser, Seller may designate
any of its affiliates to purchase, sell, receive or deliver such shares of
Common Stock or other securities and otherwise to perform the Seller’s
obligations in respect of this Transaction and any such designee may assume such
obligations.  The Seller may assign the right to receive Settlement Shares to
any third party who may legally receive Settlement Shares. The Seller shall be
discharged of its obligations to the Purchaser only to the extent of any such
performance.  For the avoidance of doubt, Seller hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Seller’s
obligations in respect of this Transaction are not completed by its designee,
Seller shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.

Section 9.04.  Calculation Agent.  Whenever the Calculation Agent is required to
act or to exercise judgment in any way with respect to this Transaction, it will
do so in good faith and in a commercially reasonable manner.

Section 9.05.  Non-confidentiality.  The Seller and the Purchaser hereby
acknowledge and agree that, subject to Section 6.03, each is authorized to
disclose every aspect of this Confirmation and the transactions contemplated
hereby to any and all persons, without limitation of any kind, and there are no
express or implied agreements, arrangements or understandings to the contrary.

Section 9.06.  Unenforceability and Invalidity.  To the extent permitted by law,
the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.

 

15

 

 

Section 9.07.  Securities Contract.  The parties hereto agree and acknowledge as
of the date hereof that (i) the Seller is a “financial institution” within the
meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, entitled to the
protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.

Section 9.08.  No Collateral, Netting or Setoff.  Notwithstanding any provision
of the Agreement, or any other agreement between the parties, to the contrary,
the obligations of the Purchaser hereunder are not secured by any
collateral.  Obligations under this Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under this Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment.

Section 9.09.  Equity Rights.  The Seller acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of holders of Common Stock in the
event of the Purchaser’s bankruptcy.

Section 9.10.  Notices.  Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below.  Changes to the
information below must be made in writing.

                        (a)        If to the Purchaser:

MTS Systems Corporation
14000 Technology Drive

Eden Prairie, MN 55344

Attention: Tim Radermacher
Title: Treasurer and Director of Tax
Telephone No: (952) 937-4004
Facsimile No:  (952) 937-4515

 

 

                        (b)        If to the Seller:

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities LLC

EDG Marketing Support
Email: EDG_OTC_HEDGING_MS@jpmorgan.com
Fax: 1-866-886-4506

With a copy to:

Sudheer Tegulapalle
Executive Director
383 Madison Avenue, Floor 05
New York, NY, 10179, United States
Telephone No: (212) 622-2100
Facsimile No: (212) 622-0398
Email: sudheer.r.tegulapalle@jpmorgan.com

 

16

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

Yours sincerely, J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank,
National Association, London Branch /s/ Sudheer Tegulapalle By:     Name:   
Sudheer Tegulapalle
Title:      Executive Director     


Confirmed as of the date first

above written:

MTS SYSTEMS CORPORATION

 

By: /s/ Sue Knight    Name:    Sue Knight
 Title:       CFO    

 

 

 



17

